Per Curiam.
The evidence establishes that the respondent in two instances has been guilty of applying to his own use the money of his clients.
In the first instance he commingled with his own moneys a trust fund of $4,440.01 received by him as trustee from Creative Manufacturing Company, Inc., to disburse to creditors under a plan of reorganization. He applied a part of said moneys to his own use, at times his account being overdrawn when there still remained owing to creditors the sum of $1,049.28. He failed to pay certain creditors, notwithstanding numerous demands for payment. After the matter was brought to the attention of the Bar Association, respondent mailed checks aggregating $78.55 to sixteen creditors, accompanied by letters, dated November 26, 1937, stating that the checks were substituted for checks that had been forwarded on February 28, 1936, which he found had not been returned. This evidence was fabricated to fit the occasion.
With respect to the second charge, it appears that the respondent, having collected the sum of $200 on behalf- of 'his client, Mrs. Lillie Polis, deposited the amount in his personal account. Pursuant to demand of his client, he gave her on October 7, 1937, his check for $200. She deposited it the same day. It was dishonored because of insufficient funds. On October 28,1937, after the matter had been called to the attention of the Bar Association, the respondent gave his client a certified check for said amount.
The respondent should be disbarred.
Present — Martin, P. J., Towneey, Untermyer, Cohn and Callahan, JJ.
Respondent disbarred.